Case 3:19-cv-01547-VAB Document 49 Filed 12/11/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

MICHAEL SIMONS : CIVIL ACTION NO.
Plaintiff, : 3:19-CV-01547(VAB)
V.
YALE UNIVERSITY,
PETER SALOVEY,

ROBERT ALPERN, M.D.,
UNKNOWN PERSONS :
Defendants. : December 11, 2020

UNIVERSITY DEFENDANTS’ MOTION ON CONSENT FOR EXTENSION

OF TIME TO RESPOND AND/OR OBJECT TO PLAINTIFF’S FIRST

SET OF INTERROGATORIES AND REQUESTS FOR PRODUCTION

Pursuant to Fed. R. Civ. P. 29, 33 and 34 and Local Civil Rule 7(b),
defendants Yale University, Peter Salovey, and Robert Alpern, M.D. (“University
Defendants”), hereby respectfully move for a one-month extension of time, up
to and including January 19, 2021, within which to respond and/or object to
the plaintiff's First Set of Interrogatories and Requests for Production dated
November 17, 2020.

The University Defendants respectfully submit that good cause exists for

granting this extension because defendants’ counsel requires additional time to
Case 3:19-cv-01547-VAB Document 49 Filed 12/11/20 Page 2 of 3

confer with the defendants about the discovery requests, and the defendants
require additional time within which to search for and gather responsive
information and/or documents, which has been made more difficult by the
remote working conditions necessitated by the pandemic, as well as the two-
week shutdown of the University during the semester break.

The undersigned has consulted with counsel for the plaintiff, Attorney
Norm Pattis, and he has consented to the extension of time to respond and/or
object to the plaintiff's discovery requests. This is the University Defendant’s
first motion for extension of time to respond to the November 17, 2020
discovery requests served by the plaintiff.

Wherefore, the University Defendants seek a one-month extension of
time, up to and including January 19, 2021 within which to respond and/or

object to the plaintiff's discovery requests dated November 17, 2020.
Case 3:19-cv-01547-VAB Document 49 Filed 12/11/20 Page 3 of 3

THE UNIVERSITY D DANTS
KE

KEVIN C. SHEA(CT04261)

CEENDENEN & SHEA, LLC
OO Orange Street

New Haven, CT 06511

Telephone: 203-787-1183

Fax: 203-787-2847

kcs@clenlaw.com

CERTIFICATION:
This is to certify that a copy of the foregoing has been sent to all required
notification parties either via operation of the Court’s electronic notification

system or by first-class mail, postage pre-paid to anyone unable to accept such

VG 1, 2020.

fica
a & SHEA, LLC
